DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment dated 5-4-2021 is acknowledged.
Claims included in the prosecution are 1 and 9-10.
		The following are the rejections.
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CU 2012-0112 in combination with Panzner (US 2014/0056970) or in combination with Amenitsch et al of record, Meers (US 2006/0172003) individually or in combination, optionally in further view of Kim (US 2008/0138394)

	Panzner while disclosing cationic liposomes teaches that cationic lipids such as CTAB or DOTAP, DODAP can be used to prepare cationic liposomes (Abstract, claim 45).
	Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic molecules such as DNA. The unilamellar liposomes are mixed with the polyionic DNA (Abstract, Introduction, Materials and Methods and Figure 1). 
	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). 
Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their  attachment. The cationic lipid taught is DOTAP (Abstract, 0027-0029 and examples).

	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejection.
2.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bunuales et al (Nanomedicine, 2011) by itself or in combination with Amenitsch et al of record further in view of CU2012-0112 cited above, Meers (US 2006/0172003) individually or in combination, optionally in further combination with Kim (US 2008/0138394).
	Bunuales teaches cationic unilamellar liposomes to which epidermal growth factor (EGF) is electrostatically attached to its surface of the liposome. The cationic lipid taught by Bunuales is DOTAP (Abstract and Materials and methods. The electrostatic attachment occurs when the liposomes are mixed with polyionic EGF solution. The 
	CU as discussed above, teaches that polyionic EGF attached to liposomes for the use in wound healing.
	Meers teaches electrostatic attachment of EGF to liposomes which are unilamellar or multilamellar (Abstract, 0028-0033 and 0048-0049). Arnenitsch et al teaches that hybrid liposomal structures are formed from cationic liposomes/ with polyionic DNA. 
	Kim (US 2008/0138394) teaches that by incubation of nucleic acids or growth factors such as EGF, PDGF and other factors to cationic liposomes results in their attachment (Abstract, 0027-0029 and examples).
	Although, CU and Meers do not specifically teach that the vesicles formed are hybrid-type vesicles it would have been obvious to one of ordinary skill in the art that the liposomes formed with attached EGF on the surface would be hybrid-type since polyionic EGF is able to associate itself on the surface of the unilamellar liposome that it would associate with the neighboring unilamellar liposome in the solution they are suspended just as also taught by Arnenitsch with liposomes and polyionic DNA. One of 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant submits that instant invention relates to a hybrid multi-lamellar nanostructure of an epidermal growth factor and a liposome which is limited to the cationic lipid that is defined as DOTAP and there are other features of the instant invention that include particle size and zeta potential of the empty unilamellar liposomes and the weight ratio of the epidermal growth factor and the cationic lipid within a certain range.
The examiner has already addressed applicant’s arguments regarding CU and Amenitsch et al and Meers before in the earlier action. Applicant argues that claimed structure of EGF and liposome is limited to cationic lipid DOTAP. However, Bunuales only teaches that EGF-liposome mixtures create electrostatic attachment and unilamellar structures and not multilamellar structures. This argument is not persuasive, As pointed out before, it would have been obvious to one of ordinary skill in the art that if EGF can attach to cationic unilamellar liposomes electrostatically, it would have the ability to attach to surrounding unilamellar liposomes in similar fashion creating a multilamellar structures. Applicant points out to Example 1.2 and Figs 2 and 3 to show instant structures; however, applicant does not show experimentally that Bunuales liposomal structures are not same as instant structures and do not have the same zeta potential values. As pointed out above, the claimed zeta potential range is broad between 1 and 100. Applicant’s arguments that structures taught by CU are unilamellar 
The prior art cited in essence indicates that polyionic active agents get attached to unilamellar or multilamellar liposomal structures electrostatically. If polyionic EGF attaches to the liposomal surface electrostatically, it would have been obvious to one of ordinary skill in the art that that the same polyionic EGF molecule attached to one liposome would also attach electrostatically other surrounding empty liposomes forming the claimed structure. Since the method of preparation of liposomes and then the addition of EGF in Bunuales and CU is similar to instant method of preparation, one would expect the formation of the claimed multilamellar liposomes even in the prior art. 
The rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612